Citation Nr: 0726408	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  99-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, granted an increased evaluation of 
10 percent for residuals of a low back injury, granted 
service connection for residuals of a fracture of the fourth 
digit of the left hand, evaluated as noncompensable, and 
granted service connection for PTSD, evaluated as 30 percent 
disabling.  Each of these evaluations was effective January 
15, 1998.  

The September 1998 rating decision also denied service 
connection for hearing loss, tinnitus, numbness in the arms 
and legs, and a neck condition, and found that new and 
material evidence has not been submitted sufficient to reopen 
a claim of entitlement to service connection for ulcers.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the Winston-Salem, 
North Carolina RO, which certified the case for appellate 
review.  

In March 1999 the veteran testified before a Hearing Officer 
at the RO (RO hearing).  A transcript of that hearing is of 
record.  At the hearing the veteran withdrew his claim of 
entitlement to an initial compensable evaluation for the left 
fourth finger condition.  

In November 1999 the veteran testified before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  A transcript 
of that hearing is of record.  

In a January 2001 decision, the Board found that new and 
material evidence had been submitted sufficient to reopen the 
claim of entitlement to service connection for a 
gastrointestinal disorder.  The Board remanded the reopened 
claim, the claims of entitlement to increased evaluations for 
the low back disability and PTSD, and the claims for service 
connection for hearing loss, tinnitus, a disability claimed 
as numbness in the extremities, and a neck disability for 
further development.  

A March 2004 rating decision subsequently granted service 
connection for radiculopathy in the right and left lower 
extremities, hearing loss, and tinnitus.  These grants of 
service connection constitute full grants of the benefits 
sought and these issues are no longer in appellate status.  

The March 2004 rating decision also granted an increased 
evaluation of 40 percent for residuals of a low back injury.  
Despite this increased evaluation, the veteran has not been 
awarded the highest possible evaluation.  As a result, he is 
presumed to be seeking the maximum possible evaluation and 
his claim remains in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).  

In August 2004 the Board granted service connection for a 
cervical spine disorder and denied an increased rating for 
PTSD.  The Board also remanded the claims of entitlement to 
service connection for a gastrointestinal disorder and 
bilateral carpal tunnel syndrome, and a rating in excess of 
40 percent for lumbosacral strain with degenerative disc 
disease.  

A November 2005 rating decision implementing the Board 
decision granted service connection for cervical spondylosis 
and cervical disc disease with radiculopathy, evaluated as 
noncompensable from January 1998, 10 percent disabling from 
May 2000, and 20 percent disabling from April 2003.  This 
constitutes a full grant of the benefit sought and the issue 
of service connection for a neck condition is also no longer 
in appellate status.  

The veteran appealed the August 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Joint Motion for Partial Remand, the 
Secretary of Veterans Affairs (VA) and the veteran, through 
his representative, moved that the Board's decision which 
denied an evaluation in excess of 30 percent for PTSD be 
vacated and remanded.  The Court granted the motion by Order 
in January 2005.  

The record reflects that the veteran was previously 
represented by the Georgia Department of Veterans Services, 
however, the August 2004 Board decision and remand noted that 
no VA Form 21-22 was of record.  In March 2007 the veteran 
submitted a VA Form 21-22 naming the Catholic War Veterans of 
the U.S.A. as his representative.  

Also in March 2007, the Board sent the veteran a letter 
informing him that the Veterans Law Judge who conducted the 
November 1999 Travel Board hearing was no longer employed at 
the Board, and asked him to indicate whether or not he wanted 
to attend a new hearing.  See 38 U.S.C.A. § 7107(c) (West 
2002).  In an April 2007 response the veteran indicated that 
he did not desire another hearing.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In an August 2004 statement the veteran reported that his 
legs and ears were getting worse.  The claims for increased 
evaluations for hearing loss and radiculopathy in the right 
and left lower extremities are referred to the RO for 
appropriate action.  

In addition, in a July 2005 statement, the veteran appears to 
raise claims of entitlement to service connection for poor 
vision and a dental condition.  These matters are also 
referred to the RO for appropriate action.  

The issues of entitlement to an increased evaluation for 
lumbosacral strain with degenerative disc disease, currently 
evaluated as 40 percent disabling, and entitlement to an 
initial evaluation in excess of 30 percent for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Current bilateral carpal tunnel syndrome is etiologically 
related to service.  

2.  Current gastrointestinal disorders are etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral carpal tunnel syndrome 
is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  Service connection for gastrointestinal disorders is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for bilateral carpal tunnel syndrome, further notice or 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), 38 C.F.R. § 3.102.  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



Carpal Tunnel Syndrome

Service medical records are negative for findings of carpal 
tunnel syndrome.  

The veteran underwent VA examination to evaluate his low back 
disability in March 1998.  At that time he complained of 
tingling and numbness in the upper extremities, including the 
arms and hands.  The impression was low back pain syndrome 
with exaggerated subjective findings.  EMG and nerve 
conduction studies were ordered.  

EMG and nerve conduction studies were performed in June 1998.  
The impression was prolonged median sensory and motor 
latencies on the left upper extremity, consistent with 
moderate carpal tunnel syndrome, and symptoms of carpal 
tunnel syndrome on the left.  An addendum from the same date 
added that the veteran had moderate carpal tunnel syndrome on 
the left and mild carpal tunnel syndrome on the right.  

A June 1999 Employee Incident Investigation Report from the 
veteran's employer noted the veteran's complaints of 
bilateral wrist pain caused by repetitive motion and strain.  
The veteran was evaluated by a private physician.  This 
examination report notes a history of wrist pain for 30 
years, including the previous 19 years during which time he 
had worked for his company.  The veteran reported a worsening 
of pain over the last two weeks as he had been removing sheet 
rock and doing a lot of hammering and painting.  The 
physician explained to the veteran that this was an acute and 
chronic phenomenon, explaining that he had a long-standing 
condition which had been aggravated, and that the 
inflammation might be acutely decreased, but, due to the 
chronic nature of the condition, it was sure to return.  The 
assessment was longstanding bilateral wrist pain, greater 
than 20 years in duration, acute on chronic.  

At VA neurological examination in April 2003 the veteran 
reported lifting heavy artillery equipment and pushing them 
into large ammunition type guns, performing repetitive 
movements on a daily basis all day long.  He also described 
running over a land mine which exploded and being pinned 
under the wreckage.  The veteran reported a continuity of 
symptomatology of numbness and tingling in his hands, left 
worse than right, since service.  He also described pain in 
his bilateral wrists, starting in 1968, worse when sleeping 
and working with his hands.  In describing his past medical 
history, the veteran reported an operation on the left wrist 
for carpal tunnel relief.  

Nerve conduction/EMG testing was performed to differentiate 
wrist pain, shoulder-caused neuropathy, or cervical 
degenerative disc disease, and the results were consistent 
with bilateral carpal tunnel syndrome, the right being 
moderate in severity and the left being mild to moderate in 
severity.  The diagnosis was that the veteran's wrist pain 
and numbness in the upper extremities was secondary to carpal 
tunnel syndrome, which was not due to the in-service landmine 
accident, but was caused by the repetitive movements that he 
performed while loading artillery on a daily basis.  The 
examiner noted that the veteran's symptoms began one year 
after entering the military and had persisted since that 
time.   

At VA examination in February 2006 the veteran complained of 
aching discomfort and weakness in his arms and hands when he 
tried to do even light work for more than 15-20 minutes.  The 
veteran reported left carpal canal decompression done on the 
left wrist in approximately 2000.  He indicated that he no 
longer had numbness or tingling in his hands, but that he had 
aching discomfort in his wrists and palms along with weakness 
of grip. 

On examination there was fine rest tremor in both hands, 
slightly more pronounced on the left.  There was a healed 
incision over the proximal palm and flexor-ulnar aspects of 
the left wrist from the previously described carpal canal 
decompression and removal of ganglion from the wrist.  Grip 
strength was estimated to be 50 percent of expected normal 
strength bilaterally.  The tentative diagnosis pending nerve 
conduction study was bilateral carpal tunnel syndrome 
documented on nerve conduction studies done in 2003.  

The veteran underwent EMG/nerve conduction testing in March 
2006.  He again described relief of numbness and tingling in 
the left hand since the 2000 release surgery, and reported 
numbness and tingling in the right hand.  Grip strength was 
decreased in the bilateral hands.  Testing revealed findings 
suggestive of right median neuropathy at wrist [carpal tunnel 
syndrome] of moderate severity, and no electrophysiologic 
evidence of left median neuropathy at wrist [carpal tunnel 
syndrome].  The recommendation was that the veteran should be 
considered for surgical measures for right carpal tunnel 
syndrome if there was no improvement with conservative 
measures.  

In a March 2006 addendum, the February 2006 VA examiner noted 
that the EMG nerve conduction study confirmed moderately 
severe right carpal tunnel syndrome, but that there was no 
evidence of an opposite left carpal tunnel syndrome.  

In regard to the first element for service connection, a 
current disability, the most recent medical EMG/nerve 
conduction testing revealed right carpal tunnel syndrome, but 
not left carpal tunnel syndrome.  However, the April 2003 
EMG/nerve conduction testing did reveal bilateral carpal 
tunnel syndrome.  This testing was conducted years after the 
veteran's reported left carpal canal release surgery.

The requirement for a current disability is met if the 
disability is shown at the time of the claim, even if it 
subsequently resolves.   McClain v. Nicholson, No. 05-0468 
(U.S. Vet. App., June 21, 2007).

Further, even on examination in February 2006, the veteran 
complained of aching and discomfort bilaterally.  Thus, 
resolving any doubt in favor of the veteran, the Board finds 
that the requirement of current bilateral carpal tunnel 
syndrome is satisfied by the April 2003 VA examination.  
38 U.S.C.A. § 5107(b).  

Although the service medical records do not include a 
diagnosis of carpal tunnel syndrome in service, service 
connection could nonetheless be established if all the 
evidence, including that pertinent to service, established 
that carpal tunnel syndrome began in service.  38 C.F.R. 
§ 3.303(d).

In regard to a nexus between bilateral carpal tunnel syndrome 
and service, the veteran has reported a continuity of 
symptomatology since service.  Such report suggests a link 
between bilateral carpal tunnel syndrome and service.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).  

The only medical opinion of record addressing etiology of 
bilateral carpal tunnel syndrome is contained in the April 
2003 VA examination report.  The examiner, after reviewing 
the claims file, examining the veteran, and performing 
EMG/nerve conduction testing, opined that bilateral carpal 
tunnel syndrome was caused by the repetitive motion of 
loading artillery on a daily basis.  

While the June 1999 private treatment report can be read as 
suggesting that the veteran's employment may have caused an 
acute exacerbation of his condition, there is no conflicting 
medical opinion of record attributing bilateral carpal tunnel 
syndrome to a cause other than service.  

The April 2003 VA examiner's opinion provides competent 
evidence of a nexus between bilateral carpal tunnel syndrome 
and service.  Therefore, in the absence of any competent 
medical opinion to the contrary, all three elements of a 
successful service connection claim have been satisfied and 
service connection for bilateral carpal tunnel syndrome is 
warranted.  

Gastrointestinal Disorder

The service medical records do not document gastrointestinal 
disease, although the veteran has reported on more than one 
occasion that he experienced weigh loss during service and 
was told that he had ulcers.

On a VA orthopedic and general medical examination in March 
1972, the veteran reported a history of left sided pain.  He 
elaborated that he had been seen in an emergency room, but 
was sent home.  On examination there was no organomegaly and 
no gastrointestinal disorder was reported.

On VA examination in July 1972, the veteran reported that he 
had undergone a hernia operation in May of that year.  He 
also reported daily pain in the area of the navel.  He 
reported that this had begun while serving in Vietnam, when 
he had lost 20 pounds and been told he had an ulcer.  The 
symptoms had abated after service, but had returned in the 
last five months.  On the current examination, no 
abnoramlities were reported.  An upper gastrointestinal X-ray 
series was reportedly negative.  No pertinent diagnosis was 
recorded.

A private treatment record dated in January 1985, includes an 
assessment of probable irritable bowel syndrome secondary to 
anxiety and depression.

On VA examination in April 2003, the examiner commented that 
the service connected PTSD could be aggravating the veterans 
gastrointestinal disease, diagnosed as gastroesophageal 
reflux disease (GERD).

The veteran underwent VA gastrointestinal examination in July 
2006.  The examiner noted that the veteran was service 
connected for disease of the cervical spine, which had been 
treated with medications which "certainly could have 
aggravated dyspeptic symptoms."  The examiner further 
described the veteran's abdominal pain as beginning in 
Vietnam and persisting to the present and possibly aggravated 
by service connected conditions or their treatment and 
concluded that the current gastrointestinal conditions should 
be considered service connected.

The pertinent impressions on the July 2006 examination were 
possible dyspepsia, irritable bowel syndrome, iron deficiency 
anemia, and colon polyps status post colonoscopy with 
polypectomy.

The opinion of the July 2006 VA examiner, apparently given 
after a review of the record, provides competent evidence 
linking current gastrointestinal disorders directly to 
service.  While the service medical records do not document a 
gastrointestinal disorder, the veteran has provided a 
consistent history of symptoms in service.

Resolving reasonable doubt in the veteran's favor, service 
connection for gastrointestinal disorders, namely possible 
dyspepsia, irritable bowel syndrome, and residuals of colon 
polyps, is granted.  


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.  

Entitlement to service connection for gastrointestinal 
disorders is granted.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  In its previous 
remand the Board instructed that a supplemental statement of 
the case (SSOC) should be issued if any benefit remained 
denied after the requested development had been undertaken.

The agency of original jurisdiction (AOJ) is required to 
issue a SSOC if, pursuant to a remand of the Board, it 
develops the evidence (as is the case here) or cures a 
procedural defect, unless one of the following two exceptions 
applies: 1) the only purpose of the remand is to assemble 
records previously considered by the RO; or 2) the Board 
specifies in the remand that a SSOC is not required.  
38 C.F.R. § 19.31 (2006).  Neither exception applies in this 
case, however, no SSOC has been issued readjudicating the 
claims remanded by the Board in August 2004.   

In a July 2005 statement the veteran reported that he was on 
Social Security Disability.  VA is required to obtain the SSA 
records prior to deciding the veteran's claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

As the veteran's Social Security records have not previously 
been associated with the claims file and may be pertinent to 
the claims on appeal these records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a SSOC 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


